Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 27, 2017

                                     No. 04-17-00532-CR

                                     Barry G. COGGINS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR2480
                        Honorable Lori I. Valenzuela, Judge Presiding

                                        ORDER
         Appellant’s brief was due on November 27, 2017. On December 26, 2017, Appellant
filed a first motion for a sixty-day extension of time to file the brief.
      Appellant’s motion is GRANTED. NO FURTHER EXTENSIONS OF TIME TO
FILE APPELLANT’S BRIEF WILL BE GRANTED.
         We ORDER Appellant to file the brief not later than January 26, 2018. If Appellant fails
to file the brief as ordered, we will immediately abate this appeal and remand the cause to the
trial court for an abandonment hearing. See TEX. R. APP. P. 38.8(b).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court